DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission rendering the claim language indefinite.  See MPEP § 2172.01.  The omitted structural cooperative relationship is:  The inventive function of “a compensating structure” in view of the other claimed elements.  As currently presented by claim 1: “a compensating structure located between the first headstock member and the second headstock member.” renders the claim indefinite as the claimed element “a compensating structure” alone without further functional limitations defining its purpose in relationship to the headstock members, is meaningless.  A “compensating structure” is not a term of the 
It is recommended by examiner to add the following functional language from ¶0008 the specification to overcome the current rejection: “a compensating structure configured to compensate unequal loads for different towed agricultural implements with different centers of gravity located between the first headstock member and the second headstock member.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHale (WO 2016/185455).
Regarding claims 1 and 9, McHale discloses a towed agricultural implement (Figure 1) comprising: a first headstock element (2) for connection to a towing vehicle (page 12 lines 6-7); a second headstock element (21) supporting a chassis (Page 14 lines 2-6) the chassis comprising: a plurality of cutting units (10) for a mower (3); 


a pivot pin (17) for connecting the first headstock member and the second headstock member and defining a horizontal axis (13) of rotation between the first headstock member and the second headstock member, 
wherein the second headstock member has a lateral centre of gravity offset from the horizontal axis of rotation (headstock member 21 has a different center of gravity positioned laterally from axis of rotation 13 as clearly shown in figure 1); 
and a compensating structure located between the first headstock member and the second headstock member (Figure 1 shows a compensating structure comprising all the elements between the defined headstock members 2 and 21).

Regarding claim 2, McHale discloses wherein the compensating structure comprises a biasing member acting between the first headstock member and the second headstock member (Figure 1 shows biasing members 32, 14, 80).

Regarding claim 3, McHale discloses wherein the biasing member (80) is located between a pivoting member forming part of the first headstock element (Arm 18 is a pivoting member that may be considered as a part of the first headstock member) and a stop plate on the second headstock member (Figure 5-7 show stop plates 72 and 74 on link members 25 and 26 that may be considered as a part of the second headstock member, as described on page 16 lines 15-32).

Regarding claim 5, McHale discloses wherein the pivoting member pivots about the horizontal axis of rotation defined by the pivot pin (Pivot member 18 pivots on axis 13).

Regarding claim 6, McHale discloses wherein the biasing member is mounted on the second headstock member (Figure 6 shows biasing member 80 mounted to the second headstock member 21 via brackets 88).

Regarding claims 7 and 8, McHale discloses wherein the biasing member comprises a helical spring (80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHale (WO 2016/185455).
Regarding claim 4, McHale discloses the claimed invention except for the stop plates as being adjustable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the stop plates adjustable to limit the range of movement of the mower head, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 10, McHale discloses wherein the plurality of working implements comprise cutting units however is lacking the known further use of a conditioner for a mower.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neuerburg (USPN 6128892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671